Citation Nr: 1119804	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-29 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include paranoid schizophrenia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972.



This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Board has recharacterized the issue pertaining to a psychiatric disorder, originally limited to paranoid schizophrenia, to that shown on the title page, based on the ruling of the Court of Appeals for Veterans Claims in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); 38 C.F.R. § 3.159(c)(3).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board presently makes no findings as to whether the Veteran has submitted new and material evidence to reopen his claim, which will be readjudicated by the RO through the AMC upon completion of the remand directives below. 

As an initial matter, the Board observes that the claims file contains several documents written in Spanish.  As such, these documents require translation.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants with the evidentiary development of pending claims and, as part of this duty to assist, VA is responsible for gathering all pertinent records of VA treatment and all identified private treatment records.  




The Veteran has informed VA of ongoing mental health treatment, but the claims file only contains records (some submitted by the Veteran himself) from particular instances of treatment (the last mental health treatment note is dated December 2006, but reflects that the Veteran continued to receive prescription medication for a mental disorder).  

The Veteran further informed a VA physician in December 2006 that he was transferring from VA care to a "Hispanic center with MH at the South End CHC" to be under the care of Dr. Daniel Simpson.  The Veteran also submitted a document showing a 2008 mental health diagnosis by the Sistema San Juan Capestrano.  However, no subsequent VA treatment records, nor any records from a South End Community Health Center or the Sistema San Juan Capestrano, appear within the claims file.  

While this case is in remand status, the RO/AMC must gather complete records of the Veteran's VA treatment and request that he complete authorization forms allowing the release of any pertinent private records.   When put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

The Veteran also stated in a July 2006 letter to VA that he initially received treatment for a psychiatric disorder while on active duty and stationed in Germany; he requested that VA obtain those records.  Although the claims file does contain some service treatment records, there are no records showing mental health treatment during active duty.  

In accordance with Washington v. Nicholson, 19 Vet. App. 362 (2005) and 38 C.F.R. § 3.159(c)(2), the RO/AMC must ensure that all available records are associated with the record and submit inquiries to both the National Personnel Records Center and the National Archives if unable to locate pertinent records through other channels.   There is no indication that the RO made additional 


attempts to obtain other records, made a formal finding as to the unavailability of any such records, or, as required by 38 C.F.R. § 3.159(e), informed the Veteran of the status of his records and advised him of alternative forms of evidence that can be developed to substantiate the claim, including but not limited to "buddy certificates" and letters.  Dixon v. Derwinski, 3 Vet. App.  261, 263-264 (1992).  While this case is in remand status, the RO/AMC must make additional inquiries to determine whether or not the Veteran's entire service treatment record has been associated with the claims file.
  
The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Ascertain if the Veteran has received any VA, non-VA, or other pertinent medical treatment that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file - to include, but not limited to, any records from the Sistema San Juan Capestrano and the South End Community Health Center (Dr. Daniel Simpson).  The RO/AMC must then obtain these private records, as well as any records of VA treatment (noting that the claims file reflects decades of VA mental health treatment, but contains only piecemeal treatment records) and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.  

2.  Attempt to locate complete service personnel and treatment records for the Veteran's term of active duty service.  In accordance with Washington v. Nicholson, 19 Vet. App. 362 (2005) and 38 C.F.R. § 3.159(c)(2), the RO must submit inquiry to the National Personnel Records Center and the National Archives if unable to locate the records through other channels.  If no additional records can be located, the RO must make a formal finding as to their unavailability and, as required by 38 C.F.R. § 3.159(e), inform the Veteran of the status of his records and advise him of alternative forms of evidence that can be developed to substantiate the claim, including but not limited to "buddy certificates" and letters.  Dixon v. Derwinski, 3 Vet. App.  261, 263-264 (1992); see Washington v. Nicholson, 19 Vet. App. 362 (2005) (Remanding claim to the Board to address VA's duty to "exercise greater diligence in assisting the appellant with the development of evidence in support of his claim where medical records were lost while in VA custody.").

3.  Thereafter, consider all of the evidence of record.  Translations must be obtained for any Spanish language documents (see the March 1976 and March 1978 statements by the Veteran and the June 2008 diagnosis from the "Sistema San Juan Capestrano').  

4.  Readjudicate the Veteran's claim.  If warranted under the law, VA mental disorders or psychiatric examinations must be conducted.  

If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The RO/AMC's attention is called to recent precedent in Shade v. Shinseki, 24 Vet. App 110 (2010) ((holding that 38 C.F.R. § 3.156(a) creates a low threshold for the reopening of claims and viewing the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim. The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim. It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA)).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


